                          Case 20-14695-LMI             Doc 1044         Filed 03/23/21           Page 1 of 10

                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                           MIAMI DIVISION

     IN RE: CINEMEX USA REAL ESTATE                                }          CASE NUMBER: 20-14695-LMI
     HOLDINGS, INC., CINEMEX HOLDINGS USA,                         }          (JOINTLY ADMINISTERED)
     INC. AND CB THEATER EXPERIENCE, LLC                           }
                                                                   }          JUDGE LAUREL M. ISICOFF
                                                                   }
                    REORGANIZED DEBTORS.                           }          CHAPTER 11




                    DEBTOR CINEMEX USA REAL ESTATE HOLDINGS, INC.'S POST-CONFIRMATION
                                     QUARTERLY OPERATING REPORT
                                              FOR THE PERIOD
                            FROM     December 1, 2020  TO   December 31, 2020


          Comes now the above-named reorganized debtor and files its Post-Confirmation Quarterly Operating Report in
     accordance with the Guidelines established by the United States Trustee and FRBP 2015.



     Dated: March 22, 2021                                                    V3DWULFLD%7RPDVFR
                                                                              Attorney for Reorganized Debtor




                    Reorganized Debtor's Address                              Attorney's Address
                    and Phone Number:                                         and Phone Number:
                    Cinemex USA Real Estate Holdings, Inc.                    Patricia B. Tomasco (admitted pro hac vice)
                    175 South West 7th Street, Suite 1108                     Quinn Emanuel Urquhart & Sullivan, LLP
                    Miami, Florida 33130                                      711 Louisiana Street, Suite 500
                    Telephone: (305) 928-5857                                 Houston, TX 77002
                                                                              Telephone: (713) 221-7000
                                                                              and
                                                                              Jeffrey P. Bast (FBN 996343)
                                                                              BAST AMRON LLP
                                                                              SunTrust International Center
                                                                              One Southeast Third Avenue, Suite 1400
                                                                              Miami, Florida 33131
                                                                              Telephone: (305) 379-7904

     Note: The original Post Confirmation Quarterly Operating Report is to be filed with the Court and a copy
     simultaneously provided to the United States Trustee.

     For assistance in preparing the Post Confirmation Quarterly Operating Report, refer to the following
     resources on the United States Trustee website: http:// www.usdoj.gov/ust/r21/index.htm.
     1) Instructions for Preparing Debtor's Chapter 11 Post confirmation Quarterly Operating Report
     2) Initial Filing Requirements
     3) Frequently Asked Questions (FAQs)




{00658752.XLSX 2}
                                   Case 20-14695-LMI                                     Doc 1044                   Filed 03/23/21                  Page 2 of 10
MONTHLY OPERATING REPORT -                                                                          ATTACHMENT NO. 1
POST CONFIRMATION




                                                                                    QUESTIONNAIRE
                                                                                                                                                          YES*        NO
                    1.     Have any assets been sold or transferred outside the normal course of business, or outside
                           the Plan of Reorganization during this reporting period?                                                                              No
                    2.     Are any post-confirmation sales or payroll taxes past due?
                                                                                                                                                                 No
                    3.     Are any amounts owed to post-confirmation creditors/vendors over 90 days delinquent?
                                                                                                                                                                 No
                    4.     Is the Debtor current on all post-confirmation plan payments?
                                                                                                                                                    Yes


                                      *If the answer to any of the above questions is "YES," provide a detailed explanation of each item on a separate sheet.




                                                                            INSURANCE INFORMATION
                                                                                                                                                          YES         NO*
                    1.     Are real and personal property, vehicle/auto, general liability, fire, theft, worker's
                           compensation, and other necessary insurance coverages in effect?                                                         Yes
                    2.     Are all premium payments current?
                                                                                                                                                  Yes
                                       *If the answer to any of the above questions is "NO," provide a detailed explanation of each item on a separate sheet.




                                                                                           CONFIRMATION OF INSURANCE
                                                                                                                                                          Payment Amount    Delinquency
                                             TYPE of POLICY           and          CARRIER                                 Period of Coverage              and Frequency     Amount
                           Liability Coverages,ALLIED WORLD SPECIALTY INSURANCE COMPANY                                         Dec 18th, 2021
                           Cyber, Privacy and Media,CFC Under Writing                                                           Dec 8th, 2021
                           Workplace Violence, active shooter,AXA XL                                                            March 1st, 2021
                           Building &Personal/ Terrorism,Westchester Surplus Line                                               March 1st, 2021
                           Building &Personal/ Terrorism,Endurance American Specialty                                           March 1st, 2021
                           Building &Personal Property,General Security Indemnity Company of Arizona                            March 1st, 2021
                           Building &Personal Property,Crum & Forster Specialty                                                 March 1st, 2021
                           Building &Personal Property,Western World Insurance                                                  March 1st, 2021
                           Building &Personal/ Terrorism,Everest Indemnity Insurance                                            March 1st, 2021
                           Building &Personal/ Terrorism,Colony Insurance Company                                               March 1st, 2021
                           Building &Personal Property,Princenton Excess&Surplus Line                                           March 1st, 2021
                           Building&Personal Property,General Security Indemnity Company of Arizona                             March 1st, 2021
                           Building&Personal Property,HDI Global Specialty SE                                                   March 1st, 2021
                           Building&Personal Property,Starstone Specialty                                                       March 1st, 2021
                           Building &Personal/ Terrorism,Homeland Insurance Company of New York                                 March 1st, 2021
                           General Liability,USI Insurance Svcs National Inc.                                                   March 1st ,2021
                           Workers’ Compensation,USI Insurance Svcs National Inc.                                               March 1st ,2021
                           Terrorism,USI Insurance Svcs National Inc.                                                           March 1st , 2021
                           Umbrella (First Layer),USI Insurance Svcs National Inc.                                              March 1st , 2021
                           Umbrella (Second Layer),USI Insurance Svcs National Inc.                                             March 1st , 2021
                           Umbrella (3rd Layer),USI Insurance Svcs National Inc.                                                March 1st , 2021
                           Pollution Liability,USI Insurance Svcs National Inc.                                                 Aug 22nd 2021
                           Voluntary Critical Illness,UNUM                                                                      October 1st, 2021
                           Flood,USI Insurance Svcs National Inc.                                                               March 2nd 2021
                           Hospitalization Only,UNUM                                                                            October 1st, 2021
                           Medical PPO,UnitedHealthcare Insurance Company                                                       October 1st, 2021
                           Managed Dental,Safeguard Insurance Company                                                           October 1st, 2021
                           Dental PPO,Metropolitan Life Insurance Company                                                       October 1st, 2021
                           Vision,Metropolitan Life Insurance Company                                                           October 1st, 2021
                           Life and AD&D,Unum Life Insurance Company of America                                                 October 1st, 2021
                           New York DBL,UNUM                                                                                    October 1st, 2021
                           Long Term Disability (LTD),Unum Life Insurance Company of America                                    October 1st, 2021
                           Voluntary Life and AD&D,Unum Life Insurance Company of America                                       October 1st, 2021
                           Short Term Disability (STD),Unum Life Insurance Company of America                                   October 1st, 2021
                           Accident,UNUM                                                                                        October 1st, 2021
                           COBRA Administration,Boon-Chapman (TPA)                                                              October 1st, 2021




                                              DESCRIBE PERTINENT DEVELOPMENTS, EVENTS, AND MATTERS DURING THIS REPORTING PERIOD:




                         Estimated Date of Filing the Application for Final Decree: ____________________



                                 I declare under penalty of perjury that this statement and the accompanying
                           documents and reports are true and correct to the best of my knowledge and
                           belief.

                             This ___________ day of _________________________ 20_____.                                 _____________________________________
                                                                                                                        Debtor's Signature




{00658752.XLSX 2}
                               Case 20-14695-LMI                Doc 1044          Filed 03/23/21           Page 3 of 10
MONTHLY OPERATING REPORT -                                                                                             ATTACHMENT NO. 2
POST CONFIRMATION


                                         CHAPTER 11 POST-CONFIRMATION
                                     SCHEDULE OF RECEIPTS AND DISBURSEMENTS

  Case Name:              In re Cinemex USA Real Estate Holdings, Inc.

  Case Number: 20-14695-LMI (Jointly Administered)

  Date of Plan Confirmation: November 25, 2020

                          All items must be answered. Any which do not apply should be answered “none” or “N/A”.


                                                                                  Quarterly           Post Confirmation Total
  1.     CASH (Beginning of Period)                                      $                 853.05                      853.05

  2.     INCOME or RECEIPTS during the Period                            $               6,000.00 $                 6,000.00

  3.     DISBURSEMENTS
         a.         Operating Expenses (Fees/Taxes):
                    (i)   U.S. Trustee Quarterly Fees                    $                   N/A $                      N/A
                    (ii)  Federal Taxes                                                      N/A                        N/A
                    (iii) State Taxes                                                        N/A                        N/A
                    (iv) Other Taxes                                                         N/A                        N/A

         b.         All Other Operating Expenses:                        $               3,311.67 $                 3,311.67

         c.         Plan Payments:
                    (i)   Administrative Claims                          $                   N/A $                      N/A
                    (ii)  Class One                                                          N/A                        N/A
                    (iii) Class Two                                                          N/A                        N/A
                    (iv) Class Three                                                         N/A                        N/A
                    (v)   Class Four                                                         N/A                        N/A
                          (Attach additional pages as needed)

         Total Disbursements (Operating & Plan)                          $               3,311.67 $                 3,311.67

  1.     CASH (End of Period)                                            $               3,541.38 $                 3,541.38




{00658752.XLSX 2}
                    Case 20-14695-LMI     Doc 1044       Filed 03/23/21    Page 4 of 10

MONTHLY OPERATING REPORT -                                                   ATTACHMENT NO. 3
POST CONFIRMATION
                            CHAPTER 11 POST-CONFIRMATION
                            BANK ACCOUNT RECONCILIATIONS
                          Prepare Reconcilation for each Month of the Quarter

Bank Account Information
                                                         Account          Account   Account Account
                                                           #1               #2        #3      #4
Name of Bank:                                      BBVA
Account Number:                                    xxxxxxx6196
Purpose of Account (Operating/Payroll/Tax)         Checking
Type of Account (e.g. checking)                    Checking

1. Balance per Bank Statement                        $      3,541.38
2. ADD: Deposits not credited                        $             -
3. SUBTRACT: Outstanding Checks                      $             -
4. Other Reconciling Items                           $             -

5. Month End Balance (Must Agree with Books)         $      3,541.38

Note: Attach copy of each bank statement and bank reconciliation.


Investment Account Information
                                                          Date of       Type of Purchase Current
              Bank / Account Name / Number               Purchase      Instrument Price   Value




Note: Attach copy of each investment account statement.




{00658752.XLSX 2}
                        Case 20-14695-LMI                 Doc 1044           Filed 03/23/21          Page 5 of 10
MONTHLY OPERATING REPORT -                                                                                 ATTACHMENT NO. 4
POST CONFIRMATION

                                         CHAPTER 11 POST-CONFIRMATION
                                    CASH/DEBIT/CHECK DISBURSEMENTS DETAILS

              Name of Bank                              BBVA
              Account Number                            xxxxxxx6196
              Purpose of Account (Operating/Payroll/Per Checking
              Type of Account (e.g., Checking)          Checking

                Check        Date of
               Number      Transaction       Payee                           Purpose or Description                    Amount
              Debit          12/15/2020 BBVA                      Bank Fee                                         $    3,311.67




                                                                  SUBTOTAL                               $               3,311.67
                                                                  (Less internal/intercompany transfers) $                    -
                                                                  TOTAL                                  $               3,311.67




              If any checks written this period have not been delivered to the payee, provide details, including the
              payee, amount, explanation for holding check and anticipated delivery date of check.




{00658752.XLSX 2}
                          Case 20-14695-LMI              Doc 1044        Filed 03/23/21      Page 6 of 10
Page 1 of 3
Primary Account:       6196
Beginning December 1, 2020 - Ending December 31, 2020                    31




          21     CINEMEX USA REAL ESTATE HOLDINGS
                 DEBTOR I N POSSESSION
                 175 SW 7TH STREEET STE 1108
                 MIAMI FL 33130




                                                                                          Contacting Us
                                                                                          Available by phone 24/7

                                                                                 Phone    1-800-266-7277

                                                                                 Online   bbvausa.com

                                                                                  Write BBVA
                                                                                        Customer Service
                                                                                        P.O. Box 10566
                                                                                        Birmingham, AL 35296


Summary of Accounts
Deposit Accounts/ Other Products
                                                                                     Ending balance        Ending balance
Account                                                 Account number                last statement        this statement
TREASURY MANAGEMENT ANALYSIS CHECKING                         6196                          $853.05             $3,541.38

Total Deposit Accounts                                                                      $853.05             $3,541.38
                                Case 20-14695-LMI                         Doc 1044            Filed 03/23/21              Page 7 of 10
Page 2 of 3
Primary Account:       6196
Beginning December 1, 2020 - Ending December 31, 2020                                         31




TREASURY MANAGEMENT ANALYSIS CHECKING
Account Number:             6196 - CINEMEX USA REAL ESTATE HOLDINGS


Activity Summary
Beginning Balance on 12/1/20                                    $853 05

Deposits/Credits   (1)                                      + $6,000 00

Withdrawals/Debits (1)                                      - $3,311 67

Ending Balance on 12/31/20                                    $3,541.38



Deposits and Other Credits
               Check/                                                                                               Deposits/
Date *         Serial #      Description                                                                              Credits
12/14                        NETCASH ACCOUNT TRANSFER FROM                             5738                         $6,000.00
                             TRANSFER 18
Please note, certain fees and charges posted to your account may relate to services and/or activity from the prior statement cycle
* The Date provided is the business day that the transaction is processed



Withdrawals and Other Debits
               Check/                                                                                                                Withdrawals/
Date *         Serial #      Description                                                                                                   Debits
12/15                        NOV ANALYSIS SERVICE CHARGE                                                                               $3,311.67
Please note, certain fees and charges posted to your account may relate to services and/or activity from the prior statement cycle
* The Date provided is the business day that the transaction is processed



End of Business                Day Balance Summary
Date                                  Balance      Date                                  Balance      Date                            Balance
12/14                              $6,853.05       12/15                              $3,541.38
                                    Case 20-14695-LMI                   Doc 1044         Filed 03/23/21               Page 8 of 10
Page 3 of 3
Primary Account:       6196
Beginning December 1, 2020 - Ending December 31, 2020                                     31




How to Balance Your Account                                                Change of Address
                                                                           Please call us at the telephone number listed on the front of this
Step 1 • Enter all checks, deposits, and other automated teller            statement to tell us about a change of address
         card (ATM) transactions in your register.
       • Record all automated deductions, debit card                       Electronic Transfers (for consumer accounts only)
         transactions and electronic bill payments.                        In case of errors or questions about your Electronic Transfers, write to
                                                                           BBVA, Operations Compliance Support, P O Box 10566,
       • Record and deduct service charges, check printing
                                                                           Birmingham, AL 35296 Or simply call your local customer service
         charges, or other bank fees.                                      number printed on the front of this statement Call or write as soon as
       • If you have an interest bearing account, add any                  you can, if you think your statement or receipt is wrong or if you need
         interest earned shown on this statement.                          more information about a transfer on the statement or receipt We
Step 2 • If applicable, sort checks in numerical order and mark            must hear from you no later than 60 days after we sent the first
         in your register each check or other transaction that is          statement on which the error or problem appeared
         listed on this statement.
Step 3 • List any deposits or credits your have made that do not           •   Tell us your name and account number (if any)
         appear on this statement (see space provided below).              •   Describe the error or the transfer you are unsure about, and explain as clearly as you can
                                                                               why you believe it is an error or why you need more information
Step 4 • List any checks you have written, debit card                      •   Tell us the dollar amount of the suspected error
         transactions, electronic payments and other
         deductions that do not appear on this statement (see              We will investigate your complaint and will correct any error promptly If we take more than 10
         space provided below).                                            business days (20 on claims on accounts opened less than 30 calendar days) to do this, we will
                                                                           credit your account for the amount you think is in error, so that you will have the use of the
                                                                           money during the time it takes us to complete our investigation

 Date/Description                                  Amount                  *For Non-Consumer Account customers, please refer to your current Non-Consumer Account
                                                                           Agreement for details regarding Electronic Fund Transfers
                                                                |          Overdraft Protection
                                                                |          Calculation of Interest Charge and Balance Subject to Interest Rate The interest charge is
                                                                           computed using your annual percentage rate divided by 365 or, in the case of a leap year, 366,
                                                                |          which gives you the “Applicable Rate ” Although we calculate the interest charge by applying the
                                                                           Applicable Rate to each daily balance, the interest charge can also be calculated by multiplying
                                                                |          the Applicable Rate by the “average daily balance”(Balance Subject to Interest Rate) shown on
                                                                           this statement, then multiplying that sum by the number of days in the billing cycle To get the
                                                                |          “Balance Subject to Interest Rate” shown on this statement we take the beginning balance of
                                    Step 3 Total   $            |          your account less any unpaid finance charges each day, add any new advances or debits, and
                                                                           subtract any payments or credits This gives us the daily balance Then we add all the daily
                                                                           balances for the billing cycle and divide by the number of days in the billing cycle This give us
                                                                           the “average daily balance” shown on the statement as “Balance Subject to Interest Rate”
 Date/Description                   Check #        Amount                  Payments Payments to your overdraft protection loan account made through our tellers or
                                                                           deposited at our automated teller machines (ATM s) Monday through Friday before the posted
                                                                |          cut-off time will be posted to your account on the date they are accepted Otherwise, they will be
                                                                           posted on the next business day Payments made through our ATM s via a funds transfer will be
                                                                |          posted on the date they are received or on the next business day if made after 6pm CT (6pm MT
                                                                |          for Arizona accounts and 6pm PT for California accounts) Monday through Friday or anytime
                                                                           Saturday, Sunday or bank holidays BBVA business days are Monday through Friday, excluding
                                                                |          holidays

                                                                |          In Case of Errors or Questions About Your Statement (Overdraft Protection Only)
                                                                            If you think your statement is wrong, or if you need more information about a transaction on your
                                    Step 4 Total   $            |          statement, write your issue on a separate document and send it to Bankcard Center, P O Box
                                                                           2210, Decatur, AL 35699-0001 Telephone inquires may be made by calling your local BBVA
 Balancing Your Register to this Statement                                 branch listed on the front of this statement to speak with a Customer Service Representative
                                                                           Please note: a telephone inquiry will not preserve your rights under federal law We must hear
 Step 5   • Enter the "current balance" shown on this                      from you no later than sixty (60) days after we sent you the first statement on which the error or
            statement                                       |              problem appeared

          • Add total from Step 3                           |              ·   Tell us your name and account number (if any)
          • Subtotal                                        |
                                                                           ·   Describe the error or the transfer you are unsure about, and explain as clearly as you can
                                                                               why you believe it is an error or what you need more information
          • Subtract total from Step 4                      |              ·   Tell us the dollar amount of the suspected error

          • This balance should equal your register                        You can stop the automatic deduction of the Minimum Payment from you checking account if
            balance                                         |              you think your statement is wrong To stop the payment, your letter must reach us three (3)
                                                                           business days before the automatic deduction is scheduled to occur
           If it does not agree, see steps below       $    |
                                                                           Reporting Other Problems
If your account does not balance, review the following:                    Please review your statement carefully It is essential that any account errors or any improper
· Check all your addition and subtraction above in your register           transactions on your account be reported to us as soon as reasonably possible If you fail to
· Make sure you remembered to subtract service charges listed on           notify us of any suspected problems, errors or unauthorized transactions within the time periods
  this statement and add any interest earned to your register              specified in the deposit account agreement, we are not liable to you for any loss related to the
· Amounts of deposits and withdrawals on this statement should             problem, error or unauthorized transaction
  match your register entries
· If you have questions or need assistance, please refer to the phone      BBVA and BBVA Compass are trade names of BBVA USA, a member of the BBVA Group
  number on the front of this statement                                    BBVA USA, Member FDIC
Date:      1/11/2021             Cinemex USA Real Estate Holdings Inc.                    Page No:      1
                             Case 20-14695-LMI Doc 1044 Filed 03/23/21                  Page 9 of 10
Time:      3:19:15 PM                  Closing Balance Report                             User ID:      Raul


Bank ID:                        CMX RE HOLDINGS                   Account Number:                6196
Reconcile Date:                   1/6/2021                        Routing Number:         113010547
Balance Date:                   12/31/2020
GL Account Numbers              900-1000-00                       Reconcile Accounts:




Bank Closing Balance (as of 12/31/2020 ):                                                      $3,541.38

Total Outstanding Bank Deposits (        0 ):                                                        $0.00
Total Outstanding Bank Checks (          2 ):                                               ($17,276.70)


Adjusted Closing Bank Balance (as of 12/31/2020 ):                                            $20,818.08


General Ledger Balance (as of       12/31/2020 ):                                              $3,541.38

Total Outstanding GL Deposits (        0 ):                                                          $0.00
Total Outstanding GL Checks (          0 ):                                                          $0.00


Adjusted General Ledger Balance (as of            12/31/2020 ):                                $3,541.38


Difference                                                                                    $17,276.70


                                                                                                 $853.05
Starting Monthly Balance (as of      12/1/2020         ):

Total Outstanding Monthly Deposits (            1 ):                                            $6,000.00
Total Outstanding Monthly Checks (              1 ):                                          ($3,311.67)

Adjusted Ending Monthly Balance (as of           12/31/2020 ):
                                                                                                $3,541.38




 Outstanding Bank Transactions                         (    2)
Date:   1/11/2021               Cinemex USA Real Estate Holdings Inc.       Page No:      2
                           Case 20-14695-LMI Doc 1044 Filed 03/23/21      Page 10 of 10
Time:   3:19:15 PM                   Closing Balance Report                 User ID:      Raul

  Outstanding Checks

              Date     Reference                        Document Number                            Amount
        6/15/2020      MAY ANALYSIS SERVICE CHARGE      0                                     ($15,769.07)
        6/15/2020      MAY ANALYSIS SERVICE CHARGE      0                                      ($1,507.63)
                                                        Total:                                ($17,276.70)



 Outstanding GL Transactions              (   0)

 Account Number:

  Outstanding Checks

             Date      Reference                        Document Number                            Amount
        0/0/0000       No Unrec. GL Trx                                                             $0.00
                                                        Total:                                      $0.00

                                                        Account Total:                              $0.00



                                                        Bank Total:                           ($17,276.70)
